Citation Nr: 0828287	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  08-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946, including combat service during World War II, 
and his decorations include the Purple Heart Medal.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Nashville, Tennessee, that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and to DIC benefits under 38 U.S.C.A. § 1318.

In August 2008, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.

The issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 5 
years from the date of his discharge or other release from 
active duty.

2.  There is no allegation of clear and unmistakable error 
(CUE).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The veteran was receiving compensation at the 100 percent 
rate for a gunshot wound with FCC of the left humerus, 
clavicle, and scapula, and loss of the head and neck of the 
left humerus, from January 1946 to September 1946, i.e., less 
than one year.  The disability was rated at 70 percent 
disabling September 1946, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) was granted by the RO 
in July 2003, effective October 15, 2002.  In light of the 
foregoing, the appellant is not entitled to DIC under 
38 U.S.C.A. § 1318 because the veteran was not service-
connected for a disability rated as 100 percent disabling for 
at least 10 years prior to his death.  As such, at the time 
of his death he was, by definition, not in receipt of, or 
entitled to receive, compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding his death.

Moreover, it is undisputed that the veteran was not a former 
prisoner of war and because the veteran was discharged from 
active duty in January 1946, the 5-year rule of § 1318 does 
not apply.  In addition, there is no allegation of CUE 
regarding any rating decision as to his service-connected 
disabilities.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  
See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) (DIC 
claims filed on or after January 21, 2000, are not subject to 
hypothetical entitlement analysis).  Although the Board 
regrets that the outcome to the appellant is not favorable, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In denying this claim, the Board does not wish in any way to 
diminish the veteran's heroic and well-decorated World War II 
combat service, for which he was awarded the Purple Heart 
Medal.  Although the Board is denying this claim due to the 
application of the law, the Board is sympathetic to her 
claim.  The Board, however, is without authority to grant 
this claim on an equitable basis and instead is constrained 
to follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 
(1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318, is 
denied.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, during his lifetime, service connection was in 
effect for a gunshot wound with FCC of the left humerus, 
clavicle, and scapula, and loss of the head and neck of the 
left humerus, which was evaluated as 70 percent disabling; 
chronic edema of the left upper extremity, an anterior chest 
scar, each evaluated as 20 percent disabling; and bursitis of 
the right elbow, overuse syndrome of the right shoulder, 
overuse syndrome of the cervical spine, and a shoulder scar, 
each evaluated as 10 percent disabling.  To date, VA has not 
provided the appellant with notice consistent with the 
Court's holding in Hupp.  This must be accomplished.

Finally, given the nature and extent of the veteran's 
service-connected disabilities, on remand, the Board finds 
that pursuant to 38 U.S.C.A. § 5103A(a) (West 2002) VA must 
solicit a medical opinion addressing the likelihood that the 
veteran's death was related to service, to include the 
aggregate impact of his service-connected disability.  See 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the 
conditions for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on her behalf.  

2.  The RO should arrange for the 
veteran's claims folder to be reviewed 
by an appropriate VA examiner.  After 
his or her review, the examiner must 
opine as to whether it is at least as 
likely as not that the veteran's death 
was related to service, to include the 
aggregate impact of his multiple 
service-connected disabilities.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

3.  Then, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement 
of the case and provide the appellant 
and her representative an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


